      Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 1 of 25 PageID: 1



                    IN THE UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF NEW JERSEY
____________________________________
                                      :
CHARLES F. BURDGE                     :    CIVIL ACTION NO.
PITTSTOWN, NJ 08867                   :
                                      :
                          Plaintiff,  :
      v.                              :
                                      :
VERIZON CORP RSRCS GROUP LLC          :    JURY TRIAL DEMANDED
One Verizon Way                       :
Basking Ridge, NJ 07920               :
                                      :
                          Defendant.  :
____________________________________:

                                          COMPLAINT

                                       INTRODUCTION

       Defendant, Verizon Corp RSRCS Group LLC (“Verizon), including its affiliated

companies, is engaged in an intentional campaign to replace its older workforce with younger

employees. Plaintiff, Charles F. Burdge, a sixty-one year old risk management professional who

had worked effectively and diligently for Verizon for over a decade, is just one casualty of

Verizon’s discriminatory campaign. After forcing Mr. Burdge to apply for his own position in

order to retain his employment at Verizon as part of a purported “Transformation” of the

Company, Verizon notified Mr. Burdge that his employment would be terminated before it had

even identified the substantially younger external candidate who would be hired to replace him.

       Verizon claims that Mr. Burdge was not qualified for his own job and/or the other jobs to

which he had applied in connection with the “Transformation.” Verizon’s assertion is based on

nothing more than blatant age-based stereotypes that had nothing to do with Mr. Burdge’s

extensive experience in the industry or his actual performance. Verizon’s intentional age

discrimination against its older workers, including Mr. Burdge, clearly violates the Age
      Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 2 of 25 PageID: 2



Discrimination in Employment Act, as amended, 29 U.S.C. §623 et seq. (“ADEA”), and the New

Jersey Law Against Discrimination, as amended, N.J.S.A. §10:5-1, et seq. (“NJLAD”). Mr.

Burdge filed this lawsuit to hold Verizon accountable for its discriminatory conduct.

                                                PARTIES

       1.      Plaintiff, Charles F. Burdge, is an adult individual and a citizen of the State of

New Jersey. Mr. Burdge resides in Pittstown, NJ 08867.

       2.      Mr. Burdge’s date of birth is August 3, 1956.

       3.      Defendant, Verizon Corp RSRCS Group LLC (“Verizon”), is a New Jersey

Corporation headquartered at One Verizon Way, Basking Ridge, New Jersey.

       4.      Verizon is engaged in an industry affecting commerce and regularly does business

in the state of New Jersey.

       5.      At all times material hereto, Mr. Burdge worked out of Defendant’s Basking

Ridge, New Jersey location.

       6.      At all times material hereto, Verizon employed fifteen (15) or more employees.

       7.      At all times material hereto, Verizon acted by and through authorized agents

and/or employees acting within the course and scope of their employment and in furtherance of

Verizon’s business.

       8.      At all times material hereto, Verizon was an employer within the meaning of the

statutes which form the basis of this matter.

       9.      At all times material hereto, Mr. Burdge was an employee of Verizon within the

meaning of the statutes which form the basis of this matter.




                                                   2
      Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 3 of 25 PageID: 3



                                 JURISDICTION AND VENUE

       10.      The causes of action which form the basis of this matter arise under the ADEA

and the NJLAD.

       11.      This Court has jurisdiction over Count I (ADEA) pursuant to 28 U.S.C. §1331.

       12.      This Court has supplemental jurisdiction over Count II (NJLAD) pursuant to 28

U.S.C. §1367.

       13.      Venue is proper in this district court pursuant to 28 U.S.C. §1391(b) because the

actions complained of herein occurred within the jurisdictional limit of this Court.

       14.      On or about August 27, 2018, Plaintiff filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”), complaining of the acts of

discrimination alleged herein. Attached hereto, incorporated herein, and marked as Exhibit “1”

is a true and correct copy of the EEOC Charge of Discrimination (with personal identifying

information redacted).

       15.      On or about September 24, 2019, the EEOC issued to Plaintiff a Dismissal and

Notice of Rights. Attached hereto, incorporated herein, and marked as “Exhibit 2” is a true and

correct copy of that Notice.

       16.      Mr. Burdge has fully complied with all administrative prerequisites for the

commencement of this action.

                                   FACTUAL ALLEGATIONS

Burdge’s Extensive Experience Prior To Verizon

       17.      Mr. Burdge began his career at Continental Insurance Company as an insurance

adjuster in 1979, where he was promoted to Senior Field Adjuster in 1985.


                                                 3
      Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 4 of 25 PageID: 4



          18.   Starting in 1988, Mr. Burdge’s role at Continental expanded to include

supervision of several claims departments, including General Liability, Bodily Injury, and

Property.

          19.   Over the next decade at Continental, Mr. Burdge supervised between eight to

sixteen employees in the claims department.

          20.   In 1994, CNA Insurance purchased Continental, and Mr. Burdge’s job

responsibilities remained the same for his new employer.

          21.   In 1999, CNA closed the claims office in New Jersey where Mr. Burdge worked,

and offered him the option to relocate to Boston or resign with severance pay. Mr. Burdge chose

not to relocate his family, and left his employment with CNA.

          22.   Soon thereafter, Mr. Burdge accepted a position with Wausau Insurance as

National Claims Manager for commercial claims, which was located in West Orange, New

Jersey.

          23.   When Wausau announced its intent to close its West Orange office in the summer

of 2000, Mr. Burdge obtained a position at Western World Insurance in Franklin Lakes, New

Jersey, where he was responsible for commercial claims, including commercial property claims

arising out of Hurricane Katrina.

          24.   After several years of commuting a significant distance to Franklin Lakes, Mr.

Burdge sought out new employment closer to home.

Burdge’s Employment At Verizon Prior to 2017

          25.   Verizon hired Mr. Burdge as a Claims Consultant in June 26, 2006, a position

located at the Company’s Basking Ridge, New Jersey location.


                                                4
      Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 5 of 25 PageID: 5



       26.     As a Claims Consultant, Mr. Burdge was initially responsible for managing

General Liability and Auto Liability claims for Verizon in the Mid-Atlantic region.

       27.     In 2012, Mr. Burdge obtained his designation as a Certified Litigation

Management Professional from the Litigation Management Institute at Columbia Law School.

       28.     By June 2016, Mr. Burdge had responsibility to manage General Liability and

Auto Liability claims on a nationwide basis, excluding New York.

       29.     At that time, Derek Nehil (then age 35) had responsibility to manage General

Liability claims in New York state.

       30.     Mr. Burdge and Mr. Nehil both reported to William McCullough, who was

promoted to Director of Claims in October 2016.

       31.     In addition to supervising Mr. Burge and Mr. Nehil, Mr. McCullough also

supervised a Manager and two claims consultants who handled Verizon’s Workers’

Compensation claims, and a Manager responsible for Property claims.

       32.     Throughout his employment at Verizon, Mr. Burdge met or exceeded all

performance objectives identified for him, and he received positive feedback and performance

evaluations.

Verizon’s Purported Business Transformation

       33.     Verizon implemented a purported business “Transformation” in its Treasury

organization starting in October 2017. The Claims Department, headed by Mr. McCullough, was

part of the Risk Management group, which in turn was part of Treasury.




                                                5
      Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 6 of 25 PageID: 6



       34.     As of October 2017, David Cammarata was Verizon’s head of Risk Management.

Mr. Cammarata’s background and experience is in accounting and audit functions, and not

claims management.

       35.     In connection with the business “Transformation” in Risk Management, Verizon

notified all incumbent employees that their jobs would be “repurposed” and they would have to

apply for “new” roles if they wanted to continue their employment at Verizon.

       36.     The Verizon employees included in the “Transformation” also had the option not

to apply for any jobs, and leave the Company with severance pay.

       37.     Verizon’s purported business “Transformation” within the Treasury organization,

and across the company, is part of its pattern and practice of discriminating against older workers

in order to replace older employees with younger employees.

       38.     Verizon’s implementation of its business “Transformation,” in which its

employees are required to reapply for their own jobs despite meeting all articulated performance

objectives, is one of the vehicles by which the company seeks to meet its goal of employing a

younger workforce.

Verizon’s Additional Pattern and Practice Of Age Discrimination

       39.     In addition, Verizon has invested significantly in job advertisements targeted to

younger job applicants to replace the older workers whom it is terminating as part of its business

transformations.

       40.     Verizon’s targeted advertising to younger job applicants was and is part of its

pattern and practice of age discrimination.




                                                6
      Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 7 of 25 PageID: 7



       41.      In late 2018, Verizon offered an enhanced “voluntary severance” program to

44,000 of its employees, the benefits of which are based on years of service. Close to 10,400

employees “volunteered” for the severance program, which Verizon designed to appeal to long

term, older employees.

       42.      Verizon’s voluntary severance program was and is part of its pattern and practice

of age discrimination.

Implementation of The “Treasury Transformation” In The Claims Department

       43.      Prior to communicating the details of the “Treasury Transformation,” Verizon

announced that it would not impact individuals employed at the level of Director or above, such

as Mr. Cammarata or Mr. McCullough.

       44.      At the time the “Transformation” was announced, Verizon employed the

following six (6) individuals in the Claims Department reporting into Mr. McCullough:

                a.       Mr. Burdge (age 61) – Claims Consultant, General Liability and Auto

(Nationwide, other than New York), who reported directly to Mr. McCullough;

                b.       Mr. Nehil (age 36) – Claims Consultant, General Liability and Auto (only

New York), who reported directly to Mr. McCullough;

                c.       Jack Neyer (age 56) – Manager, Workers’ Compensation Claims, who

reported directly to Mr. McCullough;

                d.       Adria Correa (age 58) – Workers’ Compensation Specialist, who reported

to Mr. Neyer;

                e.       Patricia Whittaker (age 65) - Workers’ Compensation Specialist, who

reported to Mr. Neyer; and


                                                 7
         Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 8 of 25 PageID: 8



               f.       Tom Ziegler (age 67) – Manager, Property Loss Control, who reported

directly to Mr. McCullough.

         45.   Following the “repurposing” of the roles within the Claims Department, Verizon

posted five (5) roles: (1) Claims Manager (General, Auto, and Workers’ Compensation); (2)

Claims Manager (All other claims); (3) Consultant (General and Auto); (4) Consultant (Workers’

Compensation); and (5) Consultant (Workers’ Compensation).

         46.   The Claims Manager (General, Auto, and Workers’ Compensation) role required

the successful candidate to supervise the three Consultants in the group, one who would be

assigned to General Liability and Auto Liability and two who would be assigned to Workers’

Compensation.

         47.   The Claims Manager (All other claims) role required the successful candidate to

manage outside vendors, but did not require supervision of any internal direct reports.

         48.   As part of the “Transformation” within Treasury, Verizon advised Mr. Burdge

that he would have to apply for his own job and/or other positions to remain employed following

the “Transformation.”

         49.   Verizon posted Mr. Burdge’s position under a new title: Consultant, Treasury

Claims on or about November 14, 2017.

         50.   Despite the new title, the “Consultant, Treasury Claims” position posted by

Verizon was the same as the “Claims Consultant” position Mr. Burdge held for over eleven (11)

years.




                                                8
      Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 9 of 25 PageID: 9



       51.     On or about November 17, 2017, Mr. Burdge applied for three (3) positions in the

Claims Department: (1) Claims Manager (General, Auto, and Workers’ Compensation); (2)

Claims Manager (All other claims); and (3) Consultant (General and Auto).

       52.     Mr. Burdge had the qualifications for all three of the positions for which he

applied.

       53.     Mr. Neyer, Ms. Whittaker, and Mr. Ziegler all decided not to apply for their

positions and retired from Verizon with severance pay.

       54.     Ms. Correa applied for one of the Consultant (Workers’ Compensation) roles.

       55.     In or around late-November/early-December 2017, Mr. Cammarata, Mr.

McCullough, and Mark Denesevich (age 60), Director of Risk Management, interviewed Mr.

Burdge for the Manager positions to which he applied.

       56.     Around the time the “Transformation” was announced, and before interviewing

Mr. Burdge for the repurposed positions, Mr. Cammarata shared that he believed he had been

rejected for job opportunities outside of Verizon for which he was qualified because of his age.

       57.     On or about December 21, 2017, during a discussion of a candidate who had been

interviewed by Mr. Denesevich and James Beckert (age 56), Executive Director of Pension

Benefits, Mr. Beckert told his colleague that the candidate’s age would prevent him from being

selected for the position even though he was a good candidate.

       58.     In late December 2017, Mr. Nehil told Mr. Burdge that he (Mr. Nehil) had been

offered the position of Claims Manager (General, Auto and Workers’ Compensation), but asked

that Mr. Burdge keep that information secret.




                                                9
     Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 10 of 25 PageID: 10



       59.     On or about January 2, 2018, Verizon officially notified Mr. Burdge that he had

been rejected for the position of Claims Manager (General, Auto and Workers’ Compensation).

       60.     Mr. Burdge was more qualified than Mr. Nehil for the Claims Manager (General,

Auto and Workers’ Compensation) position.

       61.     Verizon selected Mr. Nehil rather than Mr. Burdge for the Claims Manager

(General, Auto and Workers’ Compensation) position because Mr. Nehil is substantially younger

than Mr. Burdge, and not for any legitimate business reason.

       62.     On or about February 6, 2018, Verizon notified Mr. Burdge that he had been

rejected for the position of Claims Manager (All other claims).

       63.     Verizon selected Edward Solovay (46) for the Claims Manager (All other claims)

position.

       64.     Mr. Burdge was more qualified than Mr. Solovay for the Claims Manager (All

other claims) position.

       65.     Verizon selected Mr. Solovay rather than Mr. Burdge for the Claims Manager

(All other claims) position because Mr. Solovay is substantially younger than Mr. Burdge, and

not for any legitimate business reason.

       66.     In early January 2018, Mr. Nehil advised Mr. Burdge that there had been a lack of

qualified candidates who had applied for his position, and that at least three candidates had to be

interviewed before an offer would be made.

       67.     On February 12, 2018, Verizon re-posted Mr. Burdge’s former position with a

new title: “Lead Financial Analyst – Treasury Claims.” The job description and the job

requisition number for this new posting were identical to the prior posting other than the title.


                                                 10
     Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 11 of 25 PageID: 11



       68.      In or about mid-February 2018, Mr. McCullough delivered Mr. Burdge’s

performance review for 2017, in which he rated Mr. Burdge as meeting or exceeding all job

requirements.

       69.      During the review meeting, Mr. McCullough also advised Mr. Burdge that he

would be assigned all of Mr. Nehil’s prior responsibilities since he had been promoted.

       70.      Prior to that date, and throughout 2017, Mr. Burdge’s job responsibilities had

expanded to include, for example: managing claims generated as a result of Verizon’s acquisition

of Yahoo, AOL, and XO Communications; managing Verizon’s aviation program and OCIP

(Owner Controlled Insurance Program); and managing claims related to Verizon’s roll out of its

5G cell service.

       71.      On March 12, 2018, Verizon advised Mr. Burdge in a meeting with Mr.

McCullough and Kristin Bisignano (31), Human Resources Manager, that his employment with

Verizon would be terminated, effective July 13, 2018. The only reason provided by Verizon for

terminating Mr. Burdge’s employment was that it was “going in a different direction.”

       72.      At that point, Mr. Burdge was qualified to continue doing his own job of Claims

Consultant for General Liability and Auto.

       73.      Upon information and belief, even though it notified Mr. Burdge that his

employment would be terminated, Verizon had not identified any potential candidates for the

Claims Consultant position responsible for General Liability and Auto (Mr. Burdge’s role).

       74.      Verizon made the decision to terminate Mr. Burdge’s employment rather than

retaining him in the Claims Consultant role – or even letting him compete against potential

candidates – because of his age.


                                                11
     Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 12 of 25 PageID: 12



          75.   On or about April 23, 2018, after notifying Mr. Burdge of his imminent

termination from employment, Mr. McCullough asked him whether he was eligible for a

“retirement package.” Mr. Burdge confirmed that he was not eligible for any benefits other than

the standard severance package (24 weeks of pay) upon his termination from employment.

          76.   In the same discussion, Mr. McCullough told Mr. Burdge that they were getting

close to hiring his replacement.

          77.   On or about May 2, 2018, Verizon selected an external candidate, Michael Park

(age 42), for the Claims Consultant position.

          78.   On or about May 17, Verizon notified Mr. Burdge that his replacement had been

hired.

          79.   Mr. Burdge was more qualified than Mr. Park for the Claims Consultant role.

          80.   Verizon selected Mr. Park rather than Mr. Burdge for the Claims Consultant role

because Mr. Park is substantially younger than Mr. Burdge, and not for any legitimate business

reason.

          81.   Mr. Burdge spent the last several months of his employment at Verizon training

Mr. Park to perform his job duties.

          82.   By letter dated June 14, 2018, Verizon officially notified Mr. Burdge that his

employment would be terminated on July 13, 2018, if he was unable to secure a new position

prior to that date.

          83.   In connection with the termination of Mr. Burdge’s employment, Verizon

instructed him that he was required to sign a “Severance Agreement and Release” in order to




                                                12
     Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 13 of 25 PageID: 13



receive severance pay benefits pursuant to the Verizon Severance Program for Management

Employees.

       84.     Pursuant to the contents of the Severance Agreement and Release, Mr. Burdge

was required to release all employment-related claims against Verizon in order to get his

severance pay benefits, including claims for age discrimination under the ADEA.

       85.     However, the Severance Agreement and Release and corresponding “Older

Workers Benefit Protection Act Report” did not comply with the legal requirements of the Older

Workers Benefits Protection Act (“OWBPA”), contained misstatements of fact, and were

intended by Verizon to harm workers age 40 and over.

       86.     Verizon’s use of its Severance Agreement and Release along with an “Older

Workers Benefit Protection Act Report” that did not comply with the law, yet purported to

require a release of age discrimination claims under the ADEA, was part of the Company’s

pattern and practice of age discrimination.

       87.     Mr. Burdge did not sign the Severance Agreement and Release.

       88.     Mr. Burdge’s employment at Verizon terminated on July 13, 2018.

       89.     Verizon claims that it terminated Mr. Burdge’s employment, rather than selecting

him for any of the “repurposed” jobs in the Claims Department, because the candidates selected

for those positions were more qualified than he was, and because Mr. Burdge allegedly did not

have the “technical skills” or the “vision” required for the future of the group.

       90.     Verizon’s stated reasons for failing to select Mr. Burdge for any of the three (3)

positions for which he applied are false and are a pretext for age discrimination.




                                                 13
     Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 14 of 25 PageID: 14



        91.     Mr. Burdge’s age was a motivating and determinative factor in Verizon’s failure

to select him for any of the three (3) positions for which applied.

        92.     Mr. Burdge’s age was a motivating and determinative factor in Verizon’s decision

to terminate his employment.

        93.     Verizon’s discriminatory actions were willful and warrant the imposition of

liquidated damages.

        94.     Verizon’s discriminatory actions were intentional and implemented with malice

and/or a reckless indifference to Mr. Burdge’s civil rights and warrant the imposition of punitive

damages.

        95.     As a direct and proximate result of Verizon’s discriminatory conduct, Mr. Burdge

has incurred, and continues to incur, a loss of earnings and/or earning capacity, pain and

suffering, embarrassment, humiliation, loss of self-esteem, mental anguish, and loss of life’s

pleasures.

                                             COUNT I

                                Age Discrimination in Violation of the
                            Age Discrimination in Employment Act (ADEA)

        96.     Plaintiff incorporates herein by reference the foregoing paragraphs as if set forth

herein in their entirety.

        97.     By committing the foregoing acts of discrimination against Plaintiff, Defendant

violated the ADEA.

        98.     Defendant’s violations of the ADEA were intentional and willful under the

circumstances, warranting the imposition of liquidated damages.



                                                 14
     Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 15 of 25 PageID: 15



        99.     As a direct and proximate result of Defendant’s violation of the ADEA, Plaintiff

has suffered the injuries, damages, and losses set forth herein, and has incurred attorneys’ fees

and costs.

        100.    No previous application has been made for the relief requested herein.

                                             COUNT II

                                 Age Discrimination in Violation of the
                            New Jersey Law Against Discrimination (NJLAD)

        101.    Plaintiff incorporates herein by reference the foregoing paragraphs as if set forth

herein in their entirety.

        102.    By committing the foregoing acts of discrimination against Plaintiff, Defendant

violated the NJLAD.

        103.    Members of Defendant’s upper management had actual participation in, or willful

indifference to, Defendant’s wrongful conduct described herein, and their conduct warrants the

imposition of punitive damages against Defendant.

        104.    As a direct and proximate result of Defendant’s violation of the NJLAD, Plaintiff

has sustained the injuries, damages, and losses set forth herein, and has incurred attorneys’ fees

and costs.

        105.    No previous application has been made for the relief requested herein.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff and against Defendant:

        A.       Declaring the acts and practices complained of herein to be a violation of the

ADEA;

                                                 15
     Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 16 of 25 PageID: 16



       B.       Declaring the acts and practices complained of herein to be in violation of the

NJLAD;

       C.      Entering judgment against Defendant and in favor of Plaintiff in an amount to be

determined;

       D.      Enjoining and restraining permanently the violations alleged herein;

       E.      Awarding compensatory damages to Plaintiff to make Plaintiff whole for all past

and future lost earnings, benefits, and earning capacity, which Plaintiff has suffered and will

continue to suffer as a result of Defendant’s discriminatory, retaliatory, and unlawful

misconduct;

       F.      Awarding liquidated damages;

       G.      Awarding compensatory damages to Plaintiff for past and future emotional upset,

mental anguish, humiliation, loss of life’s pleasures, and pain and suffering;

       H.      Awarding punitive damages;

       I.      Awarding Plaintiff costs of this action, together with reasonable attorneys’ fees;

       J.      Awarding Plaintiff such other damages as are appropriate under the ADEA and

the NJLAD; and

       K.      Granting such other and further relief as this Court deems appropriate.




                                                16
Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 17 of 25 PageID: 17



                              JURY TRIAL DEMAND

 Plaintiff hereby requests a jury trial on each of the Counts in this Complaint.



                                       CONSOLE MATTIACCI LAW, LLC



                               BY:     _____________________________________
                                       Stephen G. Console, Esquire (No. 040281983)
                                       Laura C. Mattiacci, Esquire (No. 017892002)
                                       Julie A. Uebler, Esquire (No. 255212017)
                                       110 Marter Avenue, Suite 105
                                       Moorestown, NJ 08057
                                       Telephone: (856) 854-4000
                                       Facsimile: (215) 565-2852
                                       uebler@consolelaw.com

                                       Attorneys for Plaintiff
                                       Charles F. Burdge




                                          17
Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 18 of 25 PageID: 18




               EXHIBIT 1
Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 19 of 25 PageID: 19




                                      REDACTED

REDACTED                                                REDACTED
Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 20 of 25 PageID: 20
Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 21 of 25 PageID: 21
Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 22 of 25 PageID: 22




               EXHIBIT 2
                   Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 23 of 25 PageID: 23
EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Charles Burdge                                                                 From:     Philadelphia District Office
       REDACTED                                                                                 801 Market Street
       Pittstown, NJ 08867                                                                      Suite 1300
                                                                                                Philadelphia, PA 19107


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                    Telephone No.

                                                Legal Unit,
530-2018-05587                                  Legal Technician                                                       (267) 589-9700
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       X         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                     09/24/2019


Enclosures(s)                                                                                                                  (Date Mailed)
                                                                 Jamie R. Williamson,
                                                                   District Director
cc:
           Natasha W. Campbell                                                       Emily R. Derstine Friesen
           Dir-HR Compliance                                                         CONSOLE MATTIACCI
           ONE VERIZON WAY                                                           1525 Locust Street
           One Verizon Way                                                           9th Floor
           Basking Ridge, NJ 07920                                                   Philadelphia, PA 19102
              Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 24 of 25 PageID: 24
Enclosure with EEOC
Form 161 (11/16)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC
                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)

                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS               --
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envel ope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA under payment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/0 8 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --                     Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                Case 3:19-cv-19599 Document 1 Filed 10/31/19 Page 25 of 25 PageID: 25




Enclosures(s)


cc:
       Matthew W. Lampe
       JONES DAY
       250 Vesey Street
       New York, NY 10281
